Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2014

                                     No. 04-14-00593-CV

                          IN THE INTEREST OF A.R.E., A Child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01424
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The trial court signed the order on July 3, 2014. Accordingly, appellant’s notice of
appeal was due to be filed on July 23, 2014. TEX. R. APP. P. 26.1(b). A motion for extension of
time to file the notice of appeal was due on August 7, 2014. See TEX. R. APP. P. 26.3. Appellant
filed a notice of appeal on August 15, 2014, but did not file a motion for extension of time. It
thus appears that the notice of appeal was not timely filed.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court